Citation Nr: 1029260	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
May 2007 a video conference hearing was held at the RO before the 
undersigned Acting Veterans Law Judge.  

In June 2007, the Board Remanded the reopened claim of service 
connection for PTSD to obtain additional information.  The issue 
of service connection for erectile dysfunction secondary to PTSD 
is considered inextricably intertwined with the PTSD claim and as 
a result that issue was also remanded for consideration following 
the development of the PTSD claim. 

In April 2010, the Veteran submitted additional supporting 
evidence primarily concerning his PTSD claim, without any 
apparent waiver of his right to have the RO initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  However, since the Board is granting service connection 
for PTSD, the Board may consider this additional evidence in the 
first instance, because he is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The claim of service connection for erectile dysfunction 
secondary to PTSD is remanded to the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

As likely as not, the Veteran has a psychiatric disorder, for 
which diagnoses of  anxiety disorder and PTSD have been assigned, 
which is medically linked to verified stressful events, including 
exposure to mortar and rocket attacks, that occurred during his 
military service in the Republic of Vietnam.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
psychiatric disorder, variously diagnosed as anxiety disorder or 
PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for PTSD - in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  His 
claim is being granted, regardless.

Claim for Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there must be 
independent evidence corroborating the Veteran's statement as to 
the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  However, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997). See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The most fundamental requirement for any service-connection claim 
is there must be competent evidence of the existence of the 
currently claimed disability.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it).  

It is imperative to note that VA PTSD examination was performed 
in December 2009.  At that examination, the Veteran reported 
stressors during Vietnam, including witnessing the death of a 
child, and being exposed to rocket and indirect enemy fire at a 
base camp in Da Nang.  The examiner diagnosed anxiety disorder 
that was less likely than not related to the Veteran's 
corroborated stressor event, exposure to rocket fire at the Da 
Nang base camp.  The examiner did not alternatively link a 
diagnosis of PTSD to the Veteran's military service - including 
especially to his combat experiences in Vietnam.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (wherein the Court held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities; scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
The examiner stated that the Veteran did not meet sufficient 
diagnostic criteria to confirm a diagnosis of PTSD.  

The VA examiner was requested to provide a rationale for the 
opinion.  In a February 2010 addendum, the examiner again stated 
that the Veteran did not meet the diagnostic criteria for PTSD, 
and reiterated that diagnosed anxiety disorder was linked to the 
verified in-service stressor, although depression, also 
diagnosed, could not be linked to the confirmed in-service 
stressor.  

In contrast to the conclusions reached by the VA examiner who 
conducted the 2009 and 2010 examinations, the record also 
includes numerous VA clinical records, beginning in 2003, that 
consistently show the Veteran was treated for and has had 
clinical diagnoses of PTSD.  Among the additional evidence 
submitted in support of the Veteran's claim is a March 2010 
statement from another VA psychiatrist opining that since 2008, 
the Veteran had been diagnosed with PTSD with stressors that he 
experienced while in Vietnam.  

While there are conflicting VA diagnoses here, the record does 
contain reports from mental health care professionals who, in 
diagnosing the Veteran with PTSD, accepted his account of alleged 
stressors during service.  In any event, the Court has held that 
diagnoses of PTSD are presumably in accordance with DSM-IV, both 
in terms of the adequacy and sufficiency of the stressors 
claimed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Resolving 
doubt in his favor, therefore, the Board finds that the Veteran 
has the required current DSM-IV diagnosis of PTSD.  As it is 
clear from the record that the Veteran has a psychiatric 
disorder, diagnosed variously as anxiety disorder or PTSD, which 
stems from his service, the Board finds that the service-
connected psychiatric disorder should include both diagnoses.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis varies depending on whether the Veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force while in Vietnam.  The record 
confirms that he served in Vietnam, during which time his 
military occupational specialty (MOS) was as a general vehicle 
repairman.  His medals include the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the SPS (Security Police Squadron) M-16.  There is no indication 
of receipt of combat-related citations such as the Purple Heart 
Medal or the Combat Infantryman Badge, or any other award 
typically associated with valor or heroism shown while engaged in 
combat with an enemy force.  There is no evidence confirming his 
involvement in combat while serving in Vietnam.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In 
other words, whether an alleged incident in service occurred is a 
factual, not medical, determination.

Service personnel records confirm that the Veteran served as a 
wheel vehicle repairman in Vietnam from July 22, 1968 to July 21, 
1969.  From July 1968 to April 1969 he was with Company D, 75th 
Support Battalion, 1st Infantry Brigade, USARPAC; and from April 
1969 to July 1969 he was with the 85th Maintenance Company, 
USARPAC.  The Veteran asserts and he has testified that he 
witnessed the accidental death of a little girl while he was 
driving a truck that as a supply driver from Quang Tri Province 
to Da Nang and was in several convoys that were hit, and 
reportedly was under constant threat of fire while in convoys 
which were not attacked.  While these stressors have not been 
verified, the stressors are consistent with the circumstances of 
the Veteran's service.  

Indeed verification of the Veteran's reported stressors was the 
basis for development requested in the June 2007 Board remand.  
Evidence compiled from a search of service unit histories appears 
to confirm that indeed the Veteran's service unit, the 85th 
Maintenance Company, was in Da Nang from 1965 to 1971, and that 
during the Veteran's assignment in Vietnam, apparently when he 
was stationed at the Da Nang Air Base, in early June 1969, the 
base was subjected to rocket fire on several occasions.  

Although the Veteran has not provided extensive details 
concerning his stressors, the overall information available 
suggests he was indeed exposed to the type trauma alleged, at 
least to some of the events he maintains occurred.  And there 
need not be corroboration of every detail of his participation in 
these alleged incidents. Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  For these 
reasons and bases, resolving all reasonable doubt in his favor, 
the Board finds there is sufficient evidence of a verified in-
service stressor to grant the Veteran's claim for service 
connection for a psychiatric disorder, variously diagnosed as 
anxiety disorder or PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

The appeal for service connection for a psychiatric disorder, 
variously diagnosed as anxiety disorder or PTSD, is granted. 


REMAND

The remaining issue on appeal is service connection for erectile 
dysfunction secondary to a service-connected psychiatric 
disorder, to include PTSD.  A disability may be service connected 
on a secondary basis if it is proximately due to, the result of, 
or chronically aggravated by a service-connected condition.  38 
C.F.R. § 3.310(a), (b) (2009).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service- connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board has 
granted the Veteran's claim of service connection for PTSD.  It 
is also noted that there is medical evidence from the recent past 
that shows the Veteran has erectile dysfunction.  In a June 2003 
VA PTSD examination report, erectile dysfunction is diagnosed 
along with PTSD.  

Here, the medical evidence of record does not adequately address 
whether or not the Veteran's erectile dysfunction is in any way 
related to his now service connected PTSD.  The Board finds that 
further development is warranted in this case to determine if the 
Veteran's claimed erectile dysfunction is proximately due to or 
the result of or aggravated by the service-connected psychiatric 
disability, variously diagnosed as anxiety disorder or PTSD.  38 
C.F.R. §§ 3.310(a), § 19.9 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent medical treatment records 
from all VA facilities at which the Veteran was 
treated from December 2009 to the present.  

2.  Afford the Veteran an opportunity to identify 
all non-VA providers who have recently treated 
him for a psychiatric disorder or erectile 
dysfunction.  The Veteran should be asked if he 
has been treated by any non-VA clinical providers 
since December 2009.  The Veteran's response 
should be documented in writing and associated 
with the claims file.  

3.  Schedule the Veteran for an appropriate 
medical examination and for the examiner to 
review the claims folder and determine:  Is it at 
least as likely as not (50 percent) that the 
Veteran's erectile dysfunction if any, is caused 
or aggravated (made permanently worse) by the 
service- connected psychiatric disorder, to 
include PTSD.  The examiner must provide a 
rationale for the opinion, and indicate that a 
claims file review was conducted.

4.  The RO should then readjudicate the claim for 
service connection for erectile dysfunction 
secondary to PTSD.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued an appropriate 
supplemental statement of the case and afforded 
an opportunity to respond.  The case should then 
be returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


